                                                                             riL^u
                                                                           IN CLERK'S OFFICE
                                                                  US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      ☆        NOV        2018     ^
                                                                 —X

CLEMENT HENRY, on behalf of himself,                               BROOKLYN OFFICE
individually, and on behalf of all others similarly-situated.

                                       Plaintiffs,                         ORDER
                                                                           17-CV-5041 (ILG) (RER)
                -against-

PRISHTINA CONSTRUCTION DESIGNS, INC.,
     FLAMUR PRISHTINA, individually.

                                       Defendants.
                                                                       X

GLASSER, Senior United States District Judge:

         I have reviewed the Report & Recommendation of Magistrate Judge Reyes that this

action be dismissed pursuant to Rule 41(b) Fed. R. Civ. P. No objection to it was filed by the

Plaintiff despite being advised of its consequences.

         The Recommendation is plainly supportedby the Report which is hereby adopted and the

action is dismissed with prejudice.

         SO ORDERED.


Dated:          Brooklyn, New York
               November 13,2018                                  /s/
                                                                I. Leo Glasser
                                                                Senior United States District Judge
